DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stacey et al. (US 2020/0221545 A1, hereinafter Stacey, and since Stacey is relied upon based on priority date of Provisional application No. 62/835,346, filed on 17 April 2019, citations of Stacey are cited from the Provisional application No. 62/835,346) in view of Anbe (US 2014/0018120 A1).

Regarding claim 1, Stacey discloses a link switch method employed by a wireless fidelity (WI-FI) multi-link device (MLD) (paragraphs 14-21, multi-link devices; paragraph 79, multi-link association update) comprising: 
sending a request frame to another WI-FI MLD for requesting a switch process of switching a current link to a new link (paragraph 79, “a request from the STA with a multilink association update request frame”); and 
receiving a response frame from said another WI-FI MLD, wherein after the response frame is received, the new link is selectively enabled at the WI-FI MLD (paragraph 79, “the AP2 responds with a multi-link association update response”; paragraph 77, “the STA may just need to transition the link from enabled to activated”; and paragraph 23, “each link can be activated/deactivated”).
Stacey discloses STA operation on multiple links/band for multi-band operation (paragraph 13), but does not explicitly disclose the link being updated/switched is a control link, wherein the current control link and the new control link are in bands with different frequencies, respectively.
In an analogous art, Anbe discloses an apparatus including a change unit which changes a change unit which changes a radio frequency band for transmitting a control signal from the first radio frequency band to the second radio frequency band, when the change unit detects interference with respect to the control signal transmitted (Abstract and paragraph 47). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the STA as disclosed by Stacey to change control channel frequency from a first frequency band to a second frequency band when interference is detected as disclosed by Anbe in order to mitigate interference by switch operating frequency band.

Regarding claim 9, Stacey in view of Anbe further discloses the WI-FI MLD is an access point (AP), and said another WI-FI MLD is a non-AP station (STA) (see Stacey, paragraphs 16-18, multi-link AP, paragraph 79, “The STA or the AP can now initiate a multi-link association update”, such that the multi-link AP sends the request to STA to initiate the update).

Regarding claim 11, Stacey in view of Anbe further discloses said another WI-FI MLD is an access point (AP), and the WI-FI MLD is a non-AP station (STA) (see Stacey, paragraphs 19-21, multi-link STA, paragraph 79, “The STA or the AP can now initiate a multi-link association update”, such that the multi-link STA sends the request to AP to initiate the update).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stacey in view of Anbe as applied to claim 1 above, and further in view of Chu et al. (US 2013/0266136 A1, hereinafter Chu).

Regarding claim 2, Stacey in view of Anbe discloses the limitations of claim 1 as applied above.
Stacey and Anbe do not expressly disclose at least one of the request frame and the response frame is transmitted through the current control link.
In an analogous art, Chu discloses a multi-band system (paragraph 30), wherein a multi-band device transmits band switching request in a current frequency band to negotiate parameters for a new frequency band (paragraph 22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to communicate link update message for switching control link as disclosed by Stacey in view of Anbe in a current frequency band as suggested by Chu to utilize existing communication resources to transmit the request and thereby conserve network resources to establish additional resources for handling the request.

Claims 13, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stacey in view of Anbe and Ginzburg et al. (US 2004/0264394 A1, hereinafter Ginzburg).

Regarding claim 13, Stacey discloses a link switch method employed by a wireless fidelity (WI-FI) multi-link device (MLD) (paragraphs 14-21, multi-link devices; paragraph 79, multi-link association update) comprising: 
sending a request frame to another WI-FI MLD for requesting a switch process of switching a current link to one new link (paragraph 79, “The STA or the AP can now initiate a multi-link association update” and “a request from the STA with a multilink association update request frame”, such that the AP can initiates the link update process and transmits the request to the STA, or vice versa); and 
sending a response frame to said another WI-FI MLD, wherein after the response frame is sent, said another new link is selectively enabled at the WI-FI MLD (paragraph 79, “the AP2 responds with a multi-link association update response”; paragraph 77, “the STA may just need to transition the link from enabled to activated”; and paragraph 23, “each link can be activated/deactivated”).
Stacey discloses STA operation on multiple links/band for multi-band operation (paragraph 13), but does not explicitly disclose the link being updated/switched is a control link, wherein the current control link and the new control link are in bands with different frequencies, respectively, and receiving a counter frame from said another WI-FI MLD, wherein the counter frame suggests that the current control link be switched to another new control link by the switch process, where said another new control link is different from said one new control link.
In an analogous art, Anbe discloses an apparatus including a change unit which changes a change unit which changes a radio frequency band for transmitting a control signal from the first radio frequency band to the second radio frequency band, when the change unit detects interference with respect to the control signal transmitted (Abstract and paragraph 47). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the STA as disclosed by Stacey to change control channel frequency from a first frequency band to a second frequency band when interference is detected as disclosed by Anbe in order to mitigate interference by switch operating frequency band.
Stacey and Anbe do not expressly disclose receiving a counter frame from said another WI-FI MLD, wherein the counter frame suggests that the current control link be switched to another new control link by the switch process, where said another new control link is different from said one new control link.
In an analogous art, Ginzburg discloses a multi-channel system (Abstract), wherein an AP may send the remote unit a channel switch announcement, and in response, a remote unit may reject the switch request and request a different channel, and the AP performs channel switch procedure in accordance with the remote unit's request (paragraph 26). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a reject/counter feature of Ginzburg for the procedures of switching control link between an AP and a STA as disclosed by Stacey in view of Anbe to allow a multi-link device to reject a request for channel switch to improve performance.

Regarding claim 21, Stacey in view of Anbe and Ginzburg further discloses the WI-FI MLD is an access point (AP), and said another WI-FI MLD is a non-AP station (STA) (see Stacey, paragraphs 16-18, multi-link AP, paragraph 79, “The STA or the AP can now initiate a multi-link association update”, such that the multi-link AP sends the request to STA to initiate the update).

Regarding claim 23, Stacey in view of Anbe and Ginzburg further discloses said another WI-FI MLD is an access point (AP), and the WI-FI MLD is a non-AP station (STA) (see Stacey, paragraphs 19-21, multi-link STA, paragraph 79, “The STA or the AP can now initiate a multi-link association update”, such that the multi-link STA sends the request to AP to initiate the update).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stacey in view of Anbe and Ginzburg as applied to claim 13 above, and further in view of Chu.

Regarding claim 14, Stacey in view of Anbe and Ginzburg discloses the limitations of claim 13 as applied above.
Stacey, Anbe and Ginzburg do not expressly disclose at least one of the request frame, the counter frame and the response frame is transmitted through the current control link.
In an analogous art, Chu discloses a multi-band system (paragraph 30), wherein a multi-band device transmits band switching request in a current frequency band to negotiate parameters for a new frequency band (paragraph 22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to communicate link update message for switching control link as disclosed by Stacey in view of Anbe and Ginzburg in a current frequency band as suggested by Chu to utilize existing communication resources to transmit the request and thereby conserve network resources to establish additional resources for handling the request.

Allowable Subject Matter
Claims 3-8, 10, 12, 15-20, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jeong et al. (US 2020/0396761 A1) discloses for WI-FI devices (paragraph 64), a message comprises at least one piece of information among: information on addition or release of a resource or a resource set of the uplink control channel in the second carrier; information on a format of the uplink control channel in the second carrier; information on a downlink data channel corresponding to the uplink control channel in the second carrier; an indicator for indicating switching of a state of the uplink control channel in the second carrier; or information indicating a carrier to which another uplink control channel to be alternatively used belongs is transmitted (paragraph 76).

	Ryu et al. (US 2021/0385006 A1) discloses a method performed in a wireless local area network (LAN) system according to various embodiments is associated with a first station (STA) supporting multi-links comprising first and second links. A control field associated with an operating mode (OM) of the first STA can be associated with the on-off of the first link and/or the second link. The first and second links can each be a channel for various bandwidths defined in, for example, 2.4 GHz band, 5 GHz band and 6 GHz band. The first and second links can belong to the same or different bands. On-off information relating to each link can be formed on the basis of information such as an index or a control field bitmap associated with the operating mode (Abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645